 


110 HR 468 IH: Communities of Color Teen Pregnancy Prevention Act of 2007
U.S. House of Representatives
2007-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 468 
IN THE HOUSE OF REPRESENTATIVES 
 
January 12, 2007 
Ms. Solis introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To make grants to carry out activities to prevent teen pregnancy in racial or ethnic minority or immigrant communities, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Communities of Color Teen Pregnancy Prevention Act of 2007. 
2.Community-based and school-based intervention programs 
(a)Community-based intervention programs 
(1)In generalThe Secretary of Health and Human Services (referred to in this Act as the Secretary) shall make grants to public and nonprofit private entities for the purpose of carrying out projects to prevent teen pregnancies in racial or ethnic minority or immigrant communities with a substantial incidence or prevalence of cases of teen pregnancy as compared to the average number of such cases in communities in the State involved (referred to in this Act as eligible communities). 
(2)Requirements regarding purpose of grantsA grant may be made under paragraph (1) only if, with respect to the expenditure of the grant to carry out the purpose described in such paragraph, the applicant involved agrees to use one or more of the following strategies: 
(A)Promote effective communication among families about preventing teen pregnancy, particularly communication among parents or guardians and their children. 
(B)Educate community members about the consequences of teen pregnancy. 
(C)Encourage young people to postpone sexual activity and prepare for a healthy, successful adulthood, including by teaching them skills to avoid unwanted verbal, physical, and sexual advances. 
(D)Provide educational information, including medically accurate contraceptive information, for young people in such communities who are already sexually active or are at risk of becoming sexually active and inform young people in such communities about the responsibilities and consequences of being a parent, and how early pregnancy and parenthood can interfere with educational and other goals. 
(3)Utilizing effective strategiesA grant may be made under paragraph (1) only if the applicant involved agrees that, in carrying out the purpose described in such paragraph, the applicant will, whenever possible, use strategies that have been demonstrated to be effective, or that incorporate characteristics of effective programs.  
(b)School-based projects 
(1)In generalThe Secretary may make grants to public and nonprofit private entities for the purpose of establishing and operating for eligible communities, in association with public secondary schools for such communities, projects for one or more of the following: 
(A)To carry out activities, including counseling, to prevent teen pregnancy. 
(B)To provide necessary social and cultural support services regarding teen pregnancy. 
(C)To provide health and educational services related to the prevention of teen pregnancy. 
(D)To promote better health and educational outcomes among pregnant teens. 
(E)To provide training for individuals who plan to work in school-based support programs regarding the prevention of teen pregnancy. 
(2)PriorityIn making grants under paragraph (1), the Secretary shall give priority to providing for projects under such paragraph in eligible communities. 
(3)Required coalitionA grant may be made under paragraph (1) only if the applicant involved has formed an appropriate coalition of entities for purposes of carrying out a project under such paragraph, including— 
(A)one or more public secondary schools for the eligible community involved; and 
(B)entities to provide the services of the project. 
(4)TrainingA grant under paragraph (1) may be expended to train individuals to provide the services described in subparagraphs (A) and (B) of such paragraph for the project involved.  
(c)Reporting and evaluation 
(1)ReportA grant may be made under subsection (a) or (b) only if the applicant involved agrees to submit to the Secretary, in accordance with the criteria of the Secretary, a report that provides information on the project under such subsection, including project outcomes and increased education and awareness about the prevention of teen pregnancy. The Secretary shall make such reports available to the public. 
(2)EvaluationsNot later than 12 months after the date of the enactment of this Act, the Secretary shall, directly or through contract, provide for evaluations of at least 10 percent or not less than 6 projects carried out with grants under each of subsections (a) and (b). Each such evaluation shall describe— 
(A)the activities carried out with the grant; and 
(B)the extent to which the activities were effective in changing attitudes and behavior to achieve the project strategies consistent with— 
(i)subsection (a)(2) for grants under subsection (a); or 
(ii)subsection (b)(1) for grants under subsection (b).  
(d)Authorization of appropriations 
(1)Community-based intervention programsFor the purpose of carrying out subsection (a), there is authorized to be appropriated $40,000,000 for each of the fiscal years 2008 through 2012. 
(2)School-based projectsFor the purpose of carrying out subsection (b), there is authorized to be appropriated $10,000,000 for each of the fiscal years 2008 through 2012. 
(3)EvaluationsOf the total amount appropriated to carry out this section for a fiscal year, the Secretary shall reserve 10 percent of such amount to carry out subsection (c)(2). 
3.Multimedia campaigns 
(a)In generalThe Secretary shall make grants to public and nonprofit private entities for the purpose of carrying out multimedia campaigns to provide public education and increase awareness with respect to the issue of teen pregnancy and related social and emotional issues. 
(b)PriorityIn making grants under subsection (a), the Secretary shall give priority to campaigns described in such subsection that are directed toward eligible communities. 
(c)RequirementsA grant may be made under subsection (a) only if the applicant involved agrees that the multimedia campaign under such subsection will— 
(1)provide information on the prevention of teen pregnancy; 
(2)provide information that identifies organizations in the communities involved that— 
(A)provide health and educational services related to the prevention of teen pregnancy; and 
(B)provide necessary social and cultural support services; and 
(3)coincide with efforts of the National Clearinghouse for Teen Pregnancy Prevention that are made under section 4(b)(1). 
(d)Authorization of appropriationsFor the purpose of carrying out this section, there is authorized to be appropriated $6,000,000 for each of the fiscal years 2008 through 2012. 
4.National clearinghouse 
(a)In generalThe Secretary shall make grants to a nonprofit private entity to establish and operate a National Clearinghouse for Teen Pregnancy Prevention (referred to in this section as the Clearinghouse) for the purposes described in subsection (b). 
(b)Purposes of clearinghouseThe purposes referred to in subsection (a) regarding the Clearinghouse are as follows: 
(1)To provide information and technical assistance to States, Indian tribes, local communities, and other public or private entities to develop content and messages for teens and adults that address and seek to reduce the rate of teen pregnancy. 
(2)To support parents in their essential role in preventing teen pregnancy by equipping parents with information and resources to promote and strengthen communication with their children about sex, values, and positive relationships, including healthy relationships. 
(c)Requirements for granteeA grant may be made under subsection (a) only if the applicant involved is an organization that meets the following conditions: 
(1)The organization is a nationally recognized, nonpartisan organization that has at least 10 years of experience focusing exclusively on preventing teen pregnancy and working with diverse groups to reduce the rate of teen pregnancy. 
(2)The organization has a demonstrated ability to work with and provide assistance to a broad range of individuals and entities, including teens; parents; the entertainment and news media; State, tribal, and local organizations; networks of teen pregnancy prevention practitioners; businesses; faith and community leaders; and researchers. 
(3)The organization has experience in the use of culturally competent and linguistically appropriate methods to address teen pregnancy in eligible communities. 
(4)The organization conducts or supports research and has experience with scientific analyses and evaluations. 
(5)The organization has comprehensive knowledge and data about strategies for the prevention of teen pregnancy. 
(6)The organization has experience in carrying out functions similar to the functions described in subsection (b). 
(d)Authorization of appropriationsFor the purpose of carrying out this section, there is authorized to be appropriated $1,500,000 for each of the fiscal years 2008 through 2012. 
5.Research 
(a)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall make grants to public or nonprofit private entities to conduct, support, and coordinate research on the prevention of teen pregnancy in eligible communities, including research on the factors contributing to the disproportionate rates of teen pregnancy in such communities and research-based strategies for addressing such disparities. 
(b)ResearchIn carrying out subsection (a), the Secretary shall support research that— 
(1)investigates the incidence and prevalence of teen pregnancy in communities described in such subsection; 
(2)examines— 
(A)the relationships between teen pregnancy and one or more of— 
(i)the mental and physical health and well-being of teenagers in the communities; 
(ii)the scholastic achievement of such teenagers; 
(iii)family structure and communication; and 
(iv)other factors contributing to disproportionate rates of teen pregnancy in such communities; 
(B)the variance in the rates of teen pregnancy by— 
(i)location (such as inner cities, inner suburbs, outer suburbs, and rural areas); 
(ii)population subgroup (such as Hispanic, Asian-Pacific Islander, African-American, and Native American);  
(iii)level of acculturation; and 
(iv)socioeconomic status (such as income, educational attainment of the parents of the teenager, and school attendance of the teenager); 
(C)the importance of the physical and social environment as a factor in placing communities at risk of increased rates of teen pregnancy; and 
(D)the importance of aspirations and motivations as factors affecting young people’s risk of teen pregnancy; 
(3)is used to propose or identify additional strategies that will address the disproportionate rates of teen pregnancy in such communities; and  
(4)wherever possible, includes efforts to link the measures to relevant databases, including health databases. 
(c)PriorityIn making grants under subsection (a), the Secretary shall give priority to research that incorporates— 
(1)interdisciplinary approaches; or 
(2)a strong emphasis on community-based participatory research. 
(d)Authorization of appropriationsFor the purpose of carrying out this section, there is authorized to be appropriated $7,500,000 for each of the fiscal years 2008 through 2012. 
6.General requirements 
(a)Medically accurate informationA grant may be made under this Act only if the applicant involved agrees that all information provided pursuant to the grant will be age-appropriate, factually and medically accurate and complete, and scientifically based. 
(b)Cultural context of servicesA grant may be made under this Act only if the applicant involved agrees that information, activities, and services under the grant that are directed toward a particular population group will be provided in the language and cultural context that is most appropriate for individuals in such group. 
(c)Application for grantA grant may be made under this Act only if an application for the grant is submitted to the Secretary and the application is in such form, is made in such manner, and contains such agreements, assurances, and information as the Secretary determines to be necessary to carry out the program involved. 
7.DefinitionsFor purposes of this Act: 
(1)The term eligible community has the meaning indicated for such term in section 2(a)(1). 
(2)The term racial or ethnic minority or immigrant communities means communities with a substantial number of residents who are members of racial or ethnic minority groups or who are immigrants. 
(3)The term Secretary has the meaning indicated for such term in section 2(a)(1). 
 
